Title: To George Washington from Brigadier General Samuel Holden Parsons, 6 April 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
N[ew] Haven [Conn.] 6th Apl 1777

I have recd your Letters of the 6th 12th 20th & 29th of March. The first Detachment of the Troops from this State will march from Danbury on Tuesday Morning, under the Command of Lt Colo. Butler of Wyllys’s Regt, Nothing has been or shall be wanting on my Part to forward to Camp every Person who is able to March, from my Soul I ardently wish & desire your Excellency may receive every necessary Aid from this & every other State, I think your Excellency’s Censure on the Conduct of some recruiting Officers but too well founded—I have spent my whole Time in riding from place to Place in the State to animate the Officers to their Duty & indeavor to put every Thing in forwardness to march.
The Gent. who commands this Detachment is a worthy brave Officer & I hope will meet your Approbation. A more Particular Answer to your Letters I will Send by next post. I am yr Excellency’s Obedt hbl. Servt

Saml H. Parsons

